 


110 HR 3839 IH: To provide for the conveyance of a small parcel of Natural Resources Conservation Service property in Riverside, California, and for other purposes.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3839 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2007 
Mr. Calvert introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To provide for the conveyance of a small parcel of Natural Resources Conservation Service property in Riverside, California, and for other purposes. 
 
 
1.Land conveyance, Natural Resources Conservation Service property, Riverside County, California 
(a)Conveyance requiredNotwithstanding any other provision of law, the Secretary of Agriculture shall convey, without consideration, to the Riverside-Corona Resource Conservation District all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 9.5 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. 
(b)Conditions of conveyanceAs conditions of the conveyance under subsection (a), the Riverside-Corona Resource Conservation District shall— 
(1)use the conveyed property for land conservation and related research and make the property available, to the furthest extent practicable, to other public agencies engaged in similar activities; and 
(2)permit the Natural Resources Conservation Service to continue to occupy and use the portion of the conveyed property described in subsection (c). 
(c)Use of buildings B and DThe Riverside-Corona Resource Conservation District shall make Buildings B and D available to the Natural Resources Conservation Service without consideration, except that the Secretary shall be responsible for all costs associated with the occupation and use of the buildings, including the cost of utilities, maintenance, repair, improvement, and insurance. The Secretary may release the Riverside-Corona Resource Conservation District from the condition imposed by subsection (b)(2) if the Secretary determines that the buildings are no longer needed by the Natural Resources Conservation Service. 
(d)Reversionary interestIf the Secretary determines that the Riverside-Corona Resource Conservation District is not complying with the conditions imposed by subsection (b) regarding the use of the property conveyed under subsection (a), all right, title, and interest in and to the property, including any improvements thereon, shall revert to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a), including the portion of the property to be made available to the Natural Resources Conservation Service under subsection (b)(2), shall be determined by a survey satisfactory to the Secretary. 
(f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
 
